Citation Nr: 1019516	
Decision Date: 05/26/10    Archive Date: 06/09/10

DOCKET NO.  10-15 865	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for an acquired 
psychiatric disorder, to include posttraumatic stress 
disorder (PTSD).

2.  Entitlement to service connection for residuals of a back 
injury.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

David Gratz, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1940 to 
December 1962.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a December 2007 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana, which denied the Veteran's August 
2007 claims seeking entitlement to service connection for a 
mental disorder, to include PTSD, and for residuals of a back 
injury.  The Veteran submitted a Notice of Disagreement with 
these denials in September 2008, and timely perfected his 
appeal in March 2010.

Initially, the Board notes that the Veteran filed his 
original claim of entitlement to service connection for PTSD.  
Although not claimed by the Veteran, the Board is expanding 
his original claim to include all acquired psychiatric 
disorders.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) [a 
claimant without medical expertise cannot be expected to 
precisely delineate the diagnosis of his mental illness; he 
filed a claim for the affliction his mental condition, 
whatever it is.]  Accordingly, the issue has been 
recharacterized above.

The Board also observes that all appropriate due process 
concerns have been satisfied.  See 38 C.F.R. § 3.103 (2009).  
The Veteran has been accorded the opportunity to present 
evidence and argument in support of the claims.  In his March 
2010 Substantive Appeal [VA Form 9] he declined the option of 
testifying at a personal hearing.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  See 
38 U.S.C.A. § 7107(a)(2) (West 2002).

The issue of entitlement to service connection for residuals 
of a back injury is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  The Veteran will 
be notified if further action on his part is required.

FINDING OF FACT

1.  The Veteran does not have a current diagnosis of PTSD.

2.  The Veteran did not engage in combat with the enemy.

3.  There is no credible, verifying evidence of the Veteran's 
stressor.


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by active service.  38 
U.S.C.A. §§ 1101, 1110, 1131, 5103, 5103A, 5107 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304(f) 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims file.  Although the Board has an obligation 
to provide reasons and bases supporting this decision, there 
is no need to discuss, in detail, the evidence submitted by 
the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 
1378, 1380-81 (Fed. Cir. 2000) (the Board must review the 
entire record, but does not have to discuss each piece of 
evidence).  The analysis below focuses on the most salient 
and relevant evidence and on what this evidence shows, or 
fails to show, on the claim.  The Veteran must not assume 
that the Board has overlooked pieces of evidence that are not 
explicitly discussed herein.  See Timberlake v. Gober, 14 
Vet. App. 122 (2000) (the law requires only that the Board 
address its reasons for rejecting evidence favorable to the 
Veteran).  

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the Veteran.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the Veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claim decided herein, VA has 
met all statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326 (2009).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  See 38 U.S.C.A. § 5103(a) (West 
2002); 38 C.F.R. § 3.159(b) (2009); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. 
App. 112, 120-21 (2004) (Pelegrini II), the United States 
Court of Appeals for Veterans Claims (Court) held that VA 
must inform the claimant of any information and evidence not 
of record (1) that is necessary to substantiate the claim; 
(2) that VA will seek to provide; and (3) that the claimant 
is expected to provide.  

Prior to initial adjudication of the Veteran's claim, a 
letter dated in September 2007 fully satisfied the duty to 
notify provisions.  See 38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b)(1) (2009); Quartuccio, at 187.  The 
September 2007 notice letter also informed the Veteran of how 
VA determines the appropriate disability rating or effective 
date to be assigned when a claim is granted, consistent with 
the holding in Dingess/Hartman v. Nicholson.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).


All the law requires is that the duty to notify is satisfied 
and that claimants are given the opportunity to submit 
information and evidence in support of their claims.  Once 
this has been accomplished, all due process concerns have 
been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (2009) (harmless error).  In view of the 
foregoing, the Board finds that the Veteran was notified and 
aware of the evidence needed to substantiate his claim, as 
well as the avenues through which he might obtain such 
evidence, and of the allocation of responsibilities between 
himself and VA in obtaining such evidence.  Accordingly, 
there is no further duty to notify. 

The Board also concludes VA's duty to assist has been 
satisfied.  The Veteran's service treatment records and 
private medical records identified by the Veteran have been 
obtained, to the extent possible.  The Board is aware that 
outstanding VA Medical Center (VAMC) treatment records are 
missing from the Veteran's claims file, however, a remand to 
obtain these records is not necessary.  As will be discussed 
in detail below, the Veteran's service treatment records are 
completely negative for any diagnosis of PTSD or other 
acquired psychiatric disorder and he has failed to provide a 
verifiable stressor.  As such, any diagnoses to be found in 
the missing VA treatment records are irrelevant in deciding 
this claim and the Veteran is not prejudiced thereby.

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim, as defined by law.  
The case of McLendon v. Nicholson, 20 Vet. App. 79 (2006), 
held that an examination is required when (1) there is 
evidence of a current disability, (2) evidence establishing 
an "in-service event, injury or disease," or a disease 
manifested in accordance with presumptive service connection 
regulations occurred which would support incurrence or 
aggravation, (3) an indication that the current disability 
may be related to the in-service event, and (4) insufficient 
evidence to decide the case.

Despite the Veteran's assertions, the Board concludes that a 
VA examination is not needed in this case because the only 
evidence indicating that he "suffered an event, injury or 
disease in service" consists of his own lay statements.  
Such evidence is insufficient to trigger VA's duty to provide 
an examination.  The Court has held, in circumstances similar 
to this, where the supporting evidence of record consists 
only of a lay statement, that VA is not obligated, pursuant 
to 5103A(d), to provide an appellant with a medical nexus 
opinion.  See Duenas v. Principi, 18 Vet. App. 512, 519 
(2004) (finding no prejudicial error in Board's statement of 
reasons or bases regarding why a medical opinion was not 
warranted because there was no reasonable possibility that 
such an opinion could substantiate the appellant's claim 
because there was no evidence, other than his own lay 
assertion, that " 'reflect[ed] that he suffered an event, 
injury[,] or disease in service' that may be associated with 
[his] symptoms").  See also Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, 345 F.3d 1334, 1355-57 (Fed. 
Cir. 2003) (holding that 3.159(c)(4)(i) is not in conflict 
with § 5103A(d) and evidence of record "establishing that 
the veteran suffered an event, injury, or disease in 
service," is required to trigger VA's duties pursuant to 
§ 5103A(d)); Wells v. Principi, 326 F.3d 1381, 1384 (Fed. 
Cir. 2003) (holding that the Secretary's obligations under 
§ 5103A to provide a veteran with a medical examination or to 
obtain a medical opinion is triggered if the evidence of 
record demonstrates "some casual connection between his 
disability and his military service").  There is no 
reasonable possibility that a medical opinion would aid in 
substantiating the Veteran's claim since it could not provide 
evidence of a past event.

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).

II.  The Merits of the Claim

The Veteran contends that he currently suffers from an 
acquired psychiatric disorder, to include PTSD, which is the 
result of his time in active duty service.  The Board 
disagrees.



Relevant Law and Regulations

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  See 38 U.S.C.A. § 1110, 1131 (West 2002).  
For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time.  See 38 C.F.R. § 3.303(b) 
(2009).  If chronicity in service is not established, a 
showing of continuity of symptoms after discharge is required 
to support the claim.  Id.  Service connection may be granted 
for any disease diagnosed after discharge, when all of the 
evidence establishes that the disease was incurred in 
service.  See 38 C.F.R. § 3.303(d) (2009).

Service connection for PTSD requires medical evidence 
establishing a diagnosis of the condition, credible 
supporting evidence that the claimed in-service stressor 
actually occurred, and a link, established by medical 
evidence, between the current symptomatology and the claimed 
in-service stressor.  See 38 C.F.R. § 3.304(f) (2009).

If the claimed stressor is related to combat, service 
department evidence that a veteran engaged in combat or that 
a veteran was awarded the Purple Heart Medal, Combat 
Infantryman Badge, or similar combat citation will be 
accepted, in the absence of evidence to the contrary, as 
conclusive evidence of the claimed in-service stressor.  
"Credible supporting evidence" of a non-combat stressor may 
be obtained from service records or other sources.  See 
Moreau v. Brown, 9 Vet. App. 389 (1996).  However, the 
regulatory requirement for "credible supporting evidence" 
means that "the appellant's testimony, by itself, cannot, as 
a matter of law, establish the occurrence of a non-combat 
stressor."  See Dizoglio v. Brown, 9 Vet. App. 163 (1996). 

Analysis

Initially, the Board notes that the Veteran has not 
established that he currently suffers from any psychiatric 
disorder, to include PTSD.  See Private Treatment Records, 
generally.  
In order to be considered for service connection, a claimant 
must first have a disability.  See Rabideau v. Derwinski, 2 
Vet. App. 141, 143 (1992); Gilpin v. Brown, 155 F.3d 1353 
(Fed. Cir. 1998) (service connection may not be granted 
unless a current disability exists).  In the absence of a 
diagnosed psychiatric disorder or PTSD, service connection 
may not be granted.  See also Degmetich v. Brown, 104 F.3d 
1328 (Fed. Cir. 1997). 

The only evidence in support of the Veteran's claim consist 
of his own lay statements alleging that he currently suffers 
from PTSD that is the result of his time in active duty 
service.  The Board acknowledges that the Veteran is 
competent to give evidence about what he experiences; for 
example, he is competent to discuss his feelings with regard 
to his service and his current psychiatric difficulties.  
See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  He is 
not, however, competent to diagnose any medical disorder or 
render an opinion as to the cause or etiology of any current 
disorder because he does not have the requisite medical 
knowledge or training.  See Rucker v. Brown, 10 Vet. App. 67, 
74 (1997) (stating that competency must be distinguished from 
weight and credibility, which are factual determinations 
going to the probative value of the evidence).  

The Board observes that lay evidence can be competent and 
sufficient to establish a diagnosis of a condition when (1) a 
lay person is competent to identify the medical condition, 
(2) the lay person is reporting a contemporaneous medical 
diagnosis, or (3) lay testimony describing symptoms at the 
time supports a later diagnosis by a medical professional.  
See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  
See also Barr v. Nicholson, 21 Vet. App. 303 (2007) (lay 
testimony is competent to establish the presence of 
observable symptomatology).  However, the Board finds that 
the Veteran's lay statements in the present case are 
outweighed by the negative service and post-service treatment 
records.  Accordingly, the Veteran has not established that 
he suffers from a current psychiatric disorder and his claim 
fails based on the absence of Hickson element (1).  See also 
38 C.F.R. § 3.304(f) (2009).

For the sake of completeness, the Board will address the 
remaining elements under Hickson and 38 C.F.R. § 3.304(f).

In his September 2008 PTSD stressor statement, the Veteran 
reported that he traveled through "enemy Wolf-packs and 
different bodies of water for 5 days aboard the S.S. SANTA 
MARGARITA, [undergoing] long hard battles [as part of a] 60 
ships [sic] convoy.  Enemy bombing ships sunk many casualties 
on both sides.  A German Pilot had one leg blown off, but he 
refused help and drifted out of sight."  As a second 
stressor, the Veteran noted that shortly after he arrived in 
Abadan, Iran in November 1943, "a military plane crashed in 
a date grove, killing 35 people....We pieced together enough 
parts to call it a body....[Next], we made makeshift coffins.  
We buried them in a mass grave in the desert after dark."  
In his March 2010 substantive appeal, the Veteran reported 
that he has been "haunted" by the memory of "recover[ing] 
pieces of bodies of the 35 dead" ever since the event.

The Board is not required to accept a veteran's 
uncorroborated, nonspecific account of his active service 
experiences.  See Swann v. Brown, 5 Vet.  App. 229, 233 
(1993); Wood v. Derwinski, 1 Vet. App. 190, 192 (1991).  A 
determination as to whether the Veteran is a veteran of 
combat is particularly significant in a PTSD claim because he 
is entitled to have his lay statements as to his alleged 
stressors accepted, without corroboration, if he engaged in 
combat with the enemy.  See Gaines v. West, 11 Vet. App. 353 
(1998).  The Court has held that:

"[w]here it is determined, through 
recognized military  citations or other 
supportive evidence, that the veteran  
was engaged in combat with the enemy and 
the claimed stressors are related to 
such combat, the veteran's lay testimony 
regarding claimed stressors must be 
accepted as conclusive as to their 
actual occurrence and no further 
development for corroborative evidence 
will be required, provided that the 
veteran's testimony is found to be 
'satisfactory,' e.g., credible, and 
'consistent with the circumstances, 
conditions, or hardships of [combat] 
service.'"

See Zarycki v. Brown, 6 Vet. App. 91, 98 (1993); see also 38 
U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 3.304(d) (2009).  
Before this provision applies, the Board must make a specific 
finding that the Veteran was engaged in combat with the 
enemy.  See Zarycki, supra.

VA's Office of General Counsel has defined the phrase 
"engaged in combat with the enemy" to mean that the Veteran 
must have personally participated in a fight or encounter 
with a military foe or hostile unit or instrumentality.  See 
VAOPGCPREC 12-99.  The fact that the Veteran served in a 
"combat area" or "combat zone" does not mean that he himself 
engaged in combat with the enemy.  Id.  More over, a general 
statement in the Veteran's service personnel records that he 
participated in a particular operation or campaign would not, 
in itself, establish that he engaged in combat with the enemy 
because the terms "operation" and "campaign" encompass both 
combat and non-combat activities.  Id.  

Whether or not a veteran "engaged in combat with the enemy" 
must be determined through recognized military citations or 
other supportive evidence.  No single item of evidence is 
determinative, and VA must assess the credibility, probative 
value, and relative weight of each relevant item of evidence.  
Id.  The claimant's assertions that he engaged in combat with 
the enemy are not ignored, but are evaluated along with the 
other evidence of record.  Id.  However, the claimant's 
assertions that he "engaged in combat with the enemy" are 
not sufficient, by themselves, to establish this fact.

The record does not support a finding that the Veteran was in 
combat.  Though the Veteran was awarded the Good Conduct 
Medal Clasp with 2 Bronze Loops, the National Defense Service 
Medal, the Air Force Longevity Service Award, the European-
African-Middle Eastern-Campaign Medal, the American Defense 
Medal, the World War II Victory Medal, the European Theater 
Operations Medal and the Oak Leaf Cluster, he is not the 
recipient of an award or citation that indicates that he was 
in combat.  Review of the Veteran's service personnel records 
also does not indicate combat experience.  In fact, the 
Veteran's records indicate that his military occupational 
specialty was in aircraft maintenance.  See Department of 
Defense Forms 214.

In December 2007 the Joint Services Records Research Center 
issued a formal finding of a lack of information required to 
corroborate the Veteran's stressors.  Following the Veteran's 
September 2008 stressor statement, an Archivist of the Air 
Force Historical Research Agency undertook an exhaustive 
search in an attempt to corroborate the Veteran's claim, but 
found no documentation of the events that he describes.  
Specifically, the Archivist searched the records of the 55th 
School Squadron; the 1264th Army Air Forces Base Unit; the 
1266th Army Air Force base Unit; the 18th Depot Repair 
Squadron, Cedar Project; the 82nd Air Depot Group; and the 
North African Division, Air Transport Command.  Though the 
Board certainly empathizes with the Veteran's contention, 
additional information is necessary to attempt to verify his 
stressor.  As a result, the Board is left with only the 
Veteran's service personnel records, which record only that 
he maintained aircraft, with no combat experience.

The Board is cognizant of the case of Pentecost v. Principi, 
16 Vet. App. 124 (2002), wherein the Court reversed the 
Board's denial of a claim for service connection for PTSD on 
the basis of an unconfirmed in-service stressor.  However, in 
Pentecost, the claimant submitted evidence that his unit was 
subjected to rocket attacks.  The Court pointed out that 
corroboration of every detail of a stressor under such 
circumstances, such as the claimant's own personal 
involvement, is not necessary.  See also Suozzi v. Brown, 10 
Vet. App. 307 (1997).  The facts in this case are 
distinguishable because there is no independent evidence that 
the Veteran engaged in combat.  The only evidence of record 
that the Veteran engaged in combat with the enemy is his own 
testimony.  The Board finds that the Veteran did not engage 
in combat with the enemy.  See VAOPGCPREC 12-99.  

Since the Board finds that the Veteran did not engage in 
combat with the enemy, there must be credible supporting 
evidence of record that an alleged stressor occurred in order 
to warrant service connection.  His lay testimony is 
insufficient, standing alone, to establish service 
connection.  See Cohen v. Brown, 10 Vet. App 128, 147 (1997) 
(citing Moreau, 9 Vet. App. at 395).  As noted above however, 
the Veteran has failed to provide a verifiable stressor.  


Further, the Veteran's service treatment records show no 
evidence of complaints or diagnoses of any mental disorder.  
In his reenlistment examinations dated March 1952 and 
February 1956, and in his August 1962 retirement examination, 
the Veteran checked boxes indicating that he did not have, 
and had never had, "frequent or terrifying nightmares," 
"depression or excessive worry," or "nervous trouble of 
any sort."  More over, in-service clinicians found him to be 
psychiatrically normal on clinical evaluation in March 1952, 
February 1956, March 1961, and August 1962.

As noted above, the Veteran has not submitted an medical 
evidence of a currently diagnosed psychiatric disorder, to 
include PTSD, nor has he provided a verifiable stressor or 
medical nexus statement to support his claim.  Accordingly, 
the Board finds that the Veteran's claim fails on each aspect 
of Hickson and 38 C.F.R. § 3.304(f).  In short, the Board 
finds that the preponderance of the evidence is against the 
Veteran's claim for service connection, and the benefit of 
the doubt rule enunciated in 38 U.S.C.A. § 5107(b) is not for 
application.  There is not an approximate balance of 
evidence.  


ORDER

Entitlement to service connection for an acquired psychiatric 
disorder, to include PTSD, is denied.


REMAND

After a thorough review of the Veteran's claims file, the 
Board has determined that additional evidentiary development 
is necessary prior to the adjudication of the Veteran's claim 
of entitlement to service connection for a back injury.

As noted above, the duty to assist also includes providing a 
medical examination or obtaining a medical opinion when such 
is necessary to make a decision on the claim, as defined by 
law.  The case of McLendon v. Nicholson, 20 Vet. App. 79 
(2006), held that an examination is required when (1) there 
is evidence of a current disability, (2) evidence 
establishing an "in-service event, injury or disease," or a 
disease manifested in accordance with presumptive service 
connection regulations occurred which would support 
incurrence or aggravation, (3) an indication that the current 
disability may be related to the in-service event, and (4) 
insufficient evidence to decide the case. 

The information and evidence of record establishes that the 
Veteran suffered an event, injury or disease in service.  In 
October 1952, a clinician noted a "past history of kidney 
disease [with] frequency, backache [and] pus in urine.  Now 
has backache...."  In a September 1953 record, a clinician 
wrote: "Pain in left paravertebral musculature.  Do not 
believe this is renal pain.  Urine Normal.  Local injection 
of procaine into muscle relieved pain."  In a February 1956 
Report of Medical Examination, the clinician noted: 
"Backache 1949, hospitalized for 4 days at Scott AFB 
Hospital, no complications.  Recurrence of backache in 1953, 
treated at JCAFB Hospital but not hospitalized.  No 
recurrence, no complication."  In March 1956, a clinician 
noted the Veteran's left lumbar pain and diagnosed him with 
pyelonephritis.  Another clinician in 1956 found "two days 
PTA noted burning on urination and frequency and aching in 
left lumbar region....In 1948 pt. had similar illness....Has had 
2 other similar episodes, last in 1952."  In April 1962, a 
clinician diagnosed "low back pain again.  Chronic low grade 
pain esp. when standing in one position too long."  In an 
August 1962 record, a clinician noted a "complaint of dull 
aching left low back pain over the past 6-8 months.  Has a 
history of recurrent 'kidney trouble.'  The back pain is 
aggravated by prolonged sitting or straining.  No trouble 
putting on shoes or socks."  In October 1962, a clinician 
found that x-rays revealed a normal dorsolumbar spine.  
Notably, the Veteran was granted service connection for 
pyelonephritis as of March 1966.

Further, the Veteran has provided evidence that he currently 
suffers from degenerative disc disease of the lumbar spine.  
As such, the Veteran must be afforded a VA orthopedic 
examination to determine the nature and etiology of his 
claim.  See McLendon, supra.


Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been 
advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2009).  
Expedited handling is requested.)

1.  The AMC is requested to obtain any 
outstanding VAMC treatment records for 
the Veteran from the Shreveport medical 
facility dated from October 2007 to the 
present.  Any response received in the 
attempt to obtain these records should 
be memorialized in the Veteran's claims 
file.

2.  Upon receipt of the missing VAMC 
treatment records, the AMC is requested 
to schedule the Veteran for a VA 
orthopedic examination, with an 
appropriate expert, to determine the 
nature, extent, and etiology of his 
claimed back disorder.  All indicated 
tests and studies should be undertaken.

a.  The claims file and a complete copy 
of this REMAND should be made available 
to, and be reviewed by, the examiner in 
connection with the examination, and 
the examination report should so 
indicate.  In reviewing the claims 
file, the VA examiner should be aware 
of the medical and lay evidence cited 
above.

b.  The VA examiner should express an 
opinion as to whether it is at least as 
likely as not (meaning 50 percent or 
more probable) that the Veteran's back 
disorder was caused or aggravated by 
his time in service.  Rationale for 
opinions expressed should be given in 
detail.  
c.  The VA examiner should also express 
an opinion as to whether it is at least 
as likely as not (meaning 50 percent or 
more probable) that the Veteran's 
current back disorder was caused or 
aggravated by his service-connected 
pyelonephritis.  Rationale for opinions 
expressed should be given in detail.  

3.  Thereafter, the AMC is requested to 
review the claims file to ensure that 
the foregoing requested development has 
been completed.  In particular, review 
the requested medical opinion to ensure 
that it is responsive to and in 
compliance with the directives of this 
remand and if not, implement corrective 
procedures.  See Stegall v. West, 11 
Vet. App. 268, 271 (1998).

4.  After competition of the above, the 
AMC should readjudicate the issue of 
entitlement to service connection for 
residuals of a back injury.  If any 
determination remains unfavorable to 
the Veteran, he and his representative 
should be provided with a Supplemental 
Statement of the Case, and be afforded 
an opportunity to respond before the 
case is returned to the Board for 
further review.

No action by the Veteran is required until he receives 
further notice; however, the Veteran is advised that failure 
to cooperate by reporting for examination without good cause 
may have adverse consequences on his claim.  See 38 C.F.R. § 
3.655 (2009).

The Veteran and his representative have the right to submit 
additional evidence and argument on the matter the Board has 
remanded.  See Kutscherousky v. West, 12 Vet. App. 369 
(1999).
This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2009).



______________________________________________
K. A. KENNERLY
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


